 In the Mattelof THE WESTERN UNION T,^I.EWIAPH COMPANYandCOMI\IuNIOA'TIONSGUILDCase No. R--39381AMENDMENTTO CERTIFICATION OFREPRESENTATIVES-July 16,191On November 29, 1941,the National Labor Relations Boaid issued aDecision and Direction of Election in the above-entitled proceeding'On January 10, 1942, the Board issued a Certification of Repiesenta-tives,2 certifying American Fedeiation of Labor as the exclusive repre-sentative of certain employees of The Western Union TelegraphCompanyOn March 9,1942, American Federation of Laboi and The WesternUnion Telegraph Company entered into a stipulation providing forthe inclusion in the unit of maintenance men at the New Haven, Con-necticut, office of the CompanyThe Boaid heieby approves thestipulation and makes it a part of the record her em.IT IS HEREBY ORDERED that the Certification of Representatives ofJanuary 10, 1942, be amended by inserting the words"maintenanceemployees working inNew Haven,"between the words"regular full-time and regular part-time messengeis"and the words"part-timeemployees in the commercial department "137NLRB 192238N L R, B 15742NLIt B, No 115567